Order, Supreme Court, New York County, entered July 10, 1972, revised by order of said court entered on October 18, 1972, reporting after hearing and finding that the People have failed to sustain their burden in respect of the defendant’s mental capacity at the time of trial, and determining that the defendant lacked the mental capacity to stand trial, is approved and such finding and determination hereby confirmed; and the order of the Supreme Court, New York County, entered on March 26, 1970, denying a motion to set aside a judgment of conviction rendered on February 4, 1963, unanimously reversed, on the law and the facts, and the orders of the Supreme Court, New York County, entered on April 18, 1969 and May 26, 1969, respectively, denying defendant’s motions to set aside judgment of conviction, unanimously reversed, on the law and the facts, and a new trial directed within 60 days of the publication of this order, upon the failure of which the indictment is dismissed and defendant discharged. Concur—McGivern, J. P., Nunez, McNally, Steuer and Eager, JJ.